Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of species I in the reply filed on 5/18/21 is acknowledged.  The traversal is on the ground(s) that there is a special technical feature between the species because he amended the independent claim.  This is not found persuasive because it was found in the prior art as discussed in the rejections below as necessitated by the amendment.
The requirement is still deemed proper and is therefore made FINAL.
Claims 7, 14 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 5/18/21.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 5, 6, 8, 16, 17 is/are rejected under 35 U.S.C. 102a1 as being anticipated by He (US 20100206229).
Regarding claim 1, He teaches in all the Figures a multi-zone process kit, comprising: a body (reactor 100 [0036]) having a plurality of deposition zones formed in the body (Fig. 1c showing at least two zones/stations [0037]), wherein the body is formed of two portions coupled together to form a passage adapted for passing a fiber tow substrate along a direction of movement of the tow (the body formed of at least lid 200 Fig. 2 and main portion shown in Fig. 3 when coupled enclose a linear chamber passage to pass a movable tray continuously through; it is noted the fiber tow substrate is not an 
Regarding claim 3, He teaches the multi-zone process kit of claim 1, further comprising: a plurality of purge zones (the area under 500 and 800, each of which can be further split into arbitrary zones, for isolating or exhausting, which purge away gas either by blowing it away or sucking it out) correspondingly disposed adjacent to the plurality of deposition zones (500 and 800 are next to 160 and 162 Fig 1c).  
Regarding claim 5, He teaches the multi-zone process kit of claim 1, wherein the one or more gas injection conduits are encapsulated in a cooled shroud (the walls of 700 are capable of being cooled by removing heat via a heat exchanger [0136]).  
Regarding claim 6, He teaches the multi-zone process kit of claim 1, wherein the plurality of gas inlets are divided into one or more zones (e.g. the openings of the channels and tubes in 700, Fig. 7d can be grouped into arbitrary sub zones across the face of 700).  
Regarding claim 8, He teaches the multi-zone process kit of claim 1, wherein the one or more gas injection conduits and the exhaust conduit are configured to flow gas parallel to a direction of tow of a 
Regarding claim 16, He teaches the multi-zone process kit of claim 3, wherein at least one of: the one or more gas injection conduits are encapsulated in a cooled shroud; or the plurality of gas inlets are divided into one or more zones (see claims 5, 6).  
Regarding claim 17, He teaches the multi-zone process kit of claim 3, wherein the one or more gas injection conduits and the exhaust conduit are configured to either: flow gas perpendicular to a direction of tow of a fiber tow substrate; or flow gas parallel to a direction of tow of a fiber tow substrate (the latter, see claim 8).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9, 11, 13, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over He (US 20100206229) in view of Yoshino (US 6273955).
 	Regarding claim 9, He teaches a multi-zone process kit as described in claim 1, but does not teach a deposition chamber, comprising: a chamber body having an interior volume; a plurality of posts coupled to the chamber body and extending into the interior volume; and the multi-zone process kit as described in claim 1 disposed within the interior volume; however Yoshino teaches in Figs. 2, 4, 5, 7 a chamber body (vacuum vessel 101/201/251/401, det desc para. 32, 12, 20, 54) having an interior volume (see figs.); a plurality of posts coupled to the chamber body (eg. fig. 2, 705 702 703 and the legs, fig. 5, 204 206 204 207-209, fig. 7 253 255 coupled to the chambers) and extending into the interior volume (see figs.); and a film formation chamber (film forming chamber comprising parts 700/102 706 118 fig. 2, 404 fig. 4, similarly in fig. 5, 7) disposed within the interior volume (see figs.); it would be obvious to those skilled in the art at time of the invention to modify He to improve maintenance, reduce downtime, avoid discharge leak, summary of the invention; regarding wherein the body of the process kit includes a 
Regarding claim 11, He in view of Yoshino teaches the deposition chamber of claim 9, wherein the multi-zone process kit further comprises: a plurality of purge zones correspondingly disposed adjacent to the plurality of deposition zones (see claim 3).  
Regarding claim 13, He in view of Yoshino teaches the deposition chamber of claim 9, wherein the plurality of gas inlets are divided into one or more zones (claim 6).  
Regarding claim 15, He in view of Yoshino teaches the deposition chamber of claim 13, wherein the one or more gas injection conduits and the exhaust conduit are configured to flow gas parallel to a direction of tow of a fiber tow substrate (claim 8).  
Claim 10, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over He (US 20100206229) in view of Yoshino (US 6273955) applied to claim 9 further in view of Ma (US 20070119370).
Regarding claim 10, He in view of Yoshino teaches the deposition chamber of claim 9, but does not teach wherein the plurality of features are slots configured to allow thermal expansion of the multi-zone process kit in a direction parallel to a direction of tow of a fiber tow substrate, however Ma teaches in [0056] slots (slots) configured to allow thermal expansion of the multi-zone process kit in a direction parallel to a direction of tow of a fiber tow substrate (the slots are in the transverse direction/left right, Fig. 1b hence would allow leeway parallel to the substrate movement direction/left to right in He); it would be obvious to those skilled in the art at invention time to modify He in order to allow better alignment when fitting in external structures/posts [0056].
Regarding claim 19, He in view of Yoshino and Ma teaches the deposition chamber of claim 10, wherein the plurality of gas inlets are divided into one or more zones (see claim 6).
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over He (US 20100206229) in view of Arami (US 20070095289).
  
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over He (US 20100206229) in view of Yoshino (US 6273955) applied to claim 9 further in view of Arami (US 20070095289).
Regarding claim 12, He in view of Yoshino teaches the deposition chamber of claim 9, but does not teach wherein the one or more gas injection conduits and the exhaust conduit are formed of quartz; however Arami teaches it as in claim 4, and it would be obvious to those skilled in the art at invention time to modify He in order to have pipes that are heat resistant [0061]  
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over He (US 20100206229) in view of Yoshino (US 6273955) and Ma (US 20070119370) applied to claim 10 further in view of Arami (US 20070095289).
Regarding claim 18, He in view of Yoshino and Ma teaches the deposition chamber of claim 10, but does not teach wherein the one or more gas injection conduits and the exhaust conduit are formed of quartz; however Arami teaches it as in claim 4, and it would be obvious to those skilled in the art at invention time to modify He in order to have pipes that are heat resistant [0061]  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUECHUAN YU whose telephone number is (571)272-7190.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YUECHUAN YU/Primary Examiner, Art Unit 1718